140 S.E.2d 408 (1965)
263 N.C. 793
In re discharge of Robert C. BURRIS by the City Manager, the Civil Service Commission and the City Council of the City of Asheville.
No. 112.
Supreme Court of North Carolina.
February 24, 1965.
*410 W. M. Styles, Asheville, for petitioner-appellant.
O. E. Starnes, Jr., Asheville, for the City of Asheville, respondent-appellee.
William J. Cocke, Asheville, for Civil Service Board of the City of Asheville, respondent-appellee.
PER CURIAM.
Petitioner's assignments of error do not call into question the findings of fact made by the Civil Service Commission or the evidence on which they are based. This appeal presents only the question whether the facts found support Judge Clarkson's conclusions of law. Merrell v. Jenkins, 242 N.C. 636, 89 S.E.2d 242.
The findings of fact unequivocally disclose that petitioner knowingly and deliberatelyand at an expenditure of considerable time and effortbrought about a conflict of interest between himself and his employer.
"Manifestly, when a servant becomes engaged in a business which necessarily renders him a competitor and rival of his master, no matter how much or how little time and attention he devotes to it, he has an interest against his duty. It would be monstrous to hold that the master is bound to retain the servant in his employment after he has thus voluntarily put himself in an attitude hostile to his master's interests." Dieringer v. Meyer, 42 Wis. 311, 313, 24 Am.Rep. 415, 416.
Where an employee deliberately acquires an interest adverse to his employer, he is disloyal, and his discharge is justified. 3 Am.Jur.2d, Agency § 48 (1962).
The judgment of the court below is
Affirmed.